Exhibit 10.1

CYPRESS SEMICONDUCTOR CORPORATION

1994 STOCK PLAN

(As amended and restated on May 3, 2007)

 

1. PURPOSES OF THE PLAN. THE PURPOSES OF THIS STOCK PLAN ARE:

 

  •  

to promote the long term success of the Company’s business;

 

  •  

to attract and retain the best available personnel for positions of substantial
responsibility; and

 

  •  

to provide long term incentive to Employees, Consultants and Outside Directors
that is aligned with the long term interest of all shareholders.

 

2. COMPONENTS OF THE PLAN. THE PLAN PROVIDES FOR:

 

  •  

the discretionary granting of Options, Stock Appreciation Rights, Restricted
Stock or Restricted Stock Units to Employees, Consultants and Outside Directors,
which Options may be either Incentive Stock Options (for Employees only) or
Nonstatutory Stock Options, as determined by the Administrator at the time of
grant; and

 

  •  

the grant of Nonstatutory Stock Options, Stock Appreciation Rights, Restricted
Stock or Restricted Stock Units to Outside Directors pursuant to an automatic,
non-discretionary formula.

 

3. STOCK SUBJECT TO THE PLAN. As of March 1, 2007, a total of 16.1 million stock
options and 1 million restricted stock shares or units were available for future
issuance under the plan. As of the date of the approval of the amended and
restated Plan by the Board of Directors, subject to section 16 of the plan, the
number of Shares available for issuance under the Plan shall be reduced so that
the maximum aggregate number of Shares that may be issued under the Plan is
15.3 million Shares. The Shares may be authorized, but unissued, or reacquired
Common Stock. Any Shares subject to Options or Stock Appreciation Rights shall
be counted against the numerical limits of this section 3 as one Share for every
Share subject thereto. Any Shares of Restricted Stock or Restricted Stock Units
with a per Share or unit purchase price lower than 100% of Fair Market Value on
the date of grant shall be counted against the numerical limits of this
section 3 as 1.88 Shares for every one Share subject thereto. To the extent that
a Share that was subject to an Award that counted as 1.88 Shares against the
Plan reserve pursuant to the preceding sentence is recycled back into the Plan
under the next paragraph of this section 3, the Plan shall be credited with 1.88
shares.

Subject to Section 16 of the Plan, If any Shares that have been subject to an
option or SAR (whether granted under this Plan or the Terminated Plans) cease to
be subject to such Option or SAR (other than through exercise of the Option or
SAR), or if any Option or SAR granted hereunder or thereunder is forfeited, or
any Option or SAR otherwise terminates prior to the issuance of Common Stock to
the Participant, the Shares that were subject to such Option or SAR shall again
be available for distribution in connection with future awards under the Plan
(unless the Plan has terminated). Shares that have actually been issued under
the Plan upon exercise of an Option shall not in any event be returned to the
Plan and shall not become available for future distribution under the Plan. With
respect to SARs, when an SAR is exercised, the full number of shares subject to
the SAR or portion thereof being exercised shall be counted against the
numerical limits of this section 3 above as one Share for every Share subject
thereto, regardless of the number of Shares used to settle the SAR upon
exercise. For example, if an SAR covering 100 shares is exercised by a
Participant and the Participant receives 80 Shares (with 20 Shares withheld to
cover the SAR exercise price), the Plan Share reserve shall be debited the full
100 Shares and such Shares will not be available for future distribution under
the Plan. Similarly, if Shares are withheld to satisfy the minimum statutory
withholding obligations arising in connection with the vesting, exercise or
issuance of any Award (or delivery of the related Shares), such withheld Shares
will not be available for future issuance under the Plan.

Shares of Restricted Stock (including Restricted Stock Units) that do not vest
and thus are forfeited back to or repurchased by the Company shall become
available for future grant or sale under the Plan (unless the Plan has
terminated). Shares of Restricted Stock or Restricted Stock Units that vest
shall not in any event be returned to the Plan and shall not become available
for future distribution under the Plan.

Notwithstanding the foregoing and, subject to adjustment as provided in
section 16 of the Plan, the maximum number of Shares that may be issued upon the
exercise of Incentive Stock Options will equal the aggregate Share number stated
in the first paragraph of section 3, plus, to the extent allowable under
Section 422 of the Code and the Treasury Regulations promulgated thereunder, any
Shares that become available for issuance under the Plan pursuant to the second
and third paragraphs of this section 3.

 

1



--------------------------------------------------------------------------------

4. ADMINISTRATION OF THE PLAN.

 

  4.1 Procedure.

 

  4.1.1 Multiple Administrative Bodies. The Plan may be administered by
different Committees with respect to different groups of Employees, Consultants
and Directors.

 

  4.1.2 Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

  4.1.3 Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

  4.1.4 Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which Committee shall be
constituted to satisfy Applicable Laws.

 

  4.1.5 Administration With Respect to Automatic Option Grants to Outside
Directors. Automatic Option grants to Outside Directors shall be pursuant to a
non-discretionary formula as set forth in section 10 hereof and therefore shall
not be subject to any discretionary administration.

 

  4.2 Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

 

  4.2.1 to determine the Fair Market Value of the Common Stock, in accordance
with subsection 23.19 of the Plan;

 

  4.2.2 to select the Consultants, Employees and Outside Directors to whom
Options, Stock Appreciation Rights, Restricted Stock or Restricted Stock Units
may be granted hereunder;

 

  4.2.3 to determine whether and to what extent Options, Stock Appreciation
Rights, Restricted Stock or Restricted Stock Units are granted hereunder;

 

  4.2.4 to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

 

  4.2.5 to approve forms of agreement, including electronic forms, for use under
the Plan;

 

  4.2.6 to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Option, Stock Appreciation Right, Restricted Stock or
Restricted Stock Unit award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Options or SARs may be exercised and when Restricted Stock or Restricted Stock
Units vest or are issued (which may, in either case, be based on performance
criteria), any vesting acceleration or waiver of forfeiture or repurchase
restrictions, and any restriction or limitation regarding any Award or the
shares of Common Stock relating thereto, based in each case on such factors as
the Administrator, in its sole discretion, shall determine;

 

  4.2.7 to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

  4.2.8 to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

  4.2.9 to modify or amend each Award (subject to subsection 18.3 of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options or SARs longer than is otherwise provided for
in the Plan (but not longer than the original Option or SAR term);

 

  4.2.10

to allow Participants to satisfy withholding tax obligations by electing to have
the Company withhold from the Shares to be issued upon exercise of an Option or
SAR or the vesting or

 

2



--------------------------------------------------------------------------------

 

issuance of Restricted Stock or Restricted Stock Units that number of Shares
having a Fair Market Value equal to the minimum statutory amount required to be
withheld. The Fair Market Value of the Shares to be withheld shall be determined
on the date that the amount of tax to be withheld is to be determined. All
elections by a Participant to have Shares withheld for this purpose shall be
made in such form and under such conditions as the Administrator may deem
necessary or advisable;

 

  4.2.11 to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

 

  4.2.12 to determine the terms and restrictions applicable to Awards; and

 

  4.2.13 to make all other determinations deemed necessary or advisable for
administering the Plan.

 

  4.3 Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.

 

5. ELIGIBILITY.

 

  5.1 Discretionary Awards. Nonstatutory Stock Options, SARs, Restricted Stock
and Restricted Stock Unit Awards may be granted to Employees, Consultants and
Outside Directors. Incentive Stock Options may be granted only to Employees. If
otherwise eligible, an Employee, Consultant or Outside Director who has been
granted an Award may be granted additional Awards.

 

  5.2 Outside Director Options. Outside Directors shall also receive
automatically granted Options pursuant to section 10 hereof.

 

6. LIMITATIONS.

 

  6.1 Each Option shall be designated in the Notice of Grant or Option Agreement
as either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value:

 

  6.1.1 of Shares subject to a Participant’s incentive stock options granted by
the Company, any Parent or Subsidiary, which

 

  6.1.2 become exercisable for the first time during any calendar year (under
all plans of the Company or any Parent or Subsidiary) exceeds $100,000, such
excess Options shall be treated as Nonstatutory Stock Options. For purposes of
this Section 6.1.2, incentive stock options shall be taken into account in the
order in which they were granted, and the Fair Market Value of the Shares shall
be determined as of the time of grant.

 

  6.2 Neither the Plan nor any Award shall confer upon any Participant any right
with respect to continuing the Participant’s employment or consulting
relationship or tenure as a director with the Company, nor shall they interfere
in any way with the Participant’s, the Company’s, or the Company’s
stockholders’, right to terminate such employment or consulting relationship or
tenure as a Director with the Company at any time, with or without cause.

 

  6.3 The following limitations shall apply to grants of Options and SARs to
Employees:

 

  6.3.1 No Employee shall be granted, in any fiscal year of the Company, Options
and SARs to purchase, in the aggregate, more than 1,000,000 Shares.

 

  6.3.2 The foregoing limitation shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in subsection 16.1.

 

  6.3.3 If an Option or SAR is cancelled (other than in connection with a
transaction described in section 16), the cancelled Option or SAR will be
counted against the limit set forth in subsection 6.3.1. For this purpose, if
the exercise price of an Option or SAR is reduced (which would require prior
stockholder approval pursuant to section 22 hereof), the transaction will be
treated as a cancellation of the Option or SAR and the grant of a new Option or
SAR.

 

7. TERM OF PLAN. The Plan became effective upon the date, in 2004, of its
approval by the Board of Directors. It shall continue in effect for a term of
ten (10) years thereafter unless terminated earlier under Section 16 of the
Plan.

 

3



--------------------------------------------------------------------------------

8. TERM OF OPTION OR SAR. The term of each Option or SAR shall be eight
(8) years from the date of grant or such shorter term as may be provided in the
Notice of Grant, Option or SAR agreement. In the case of an incentive stock
option granted to a participant who, at the time the incentive stock option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the company or any parent or subsidiary, the term of
the incentive stock option shall be five (5) years from the date of grant or
such shorter term as may be provided in the notice of grant or option agreement.

 

9. OPTION AND SAR EXERCISE PRICE; OPTION CONSIDERATION.

 

  9.1 Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option or SAR shall be determined by the
Administrator, subject to the following:

 

  9.1.1 In the case of an Incentive Stock Option

 

  9.1.1.1 granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

  9.1.1.2 granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price shall be no less than one
hundred (100%) of the Fair Market Value per Share on the date of grant.

 

  9.1.2 In the case of a Nonstatutory Stock Option or an SAR, the per Share
exercise price shall be no less than one hundred percent (100%) of Fair Market
Value per Share on the date of grant.

 

  9.2 Waiting Period and Exercise Dates. At the time an Option or SAR is
granted, the Administrator shall fix the period within which the Option or SAR
may be exercised and shall determine any conditions which must be satisfied
before the Option or SAR may be exercised. In so doing, the Administrator may
specify that an Option or SAR may not be exercised until the completion of a
service period or until certain performance milestones are achieved.

 

  9.3 Form of Option Consideration. Except with respect to automatic stock
option grants to Outside Directors, the Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant. Such form
of consideration shall be set forth in the Notice of Grant or Option Agreement
and may, as determined by the Administrator (and to the extent consistent with
Applicable Laws), consist entirely of:

 

  9.3.1 cash;

 

  9.3.2 check;

 

  9.3.3 promissory note;

 

  9.3.4 other previously-owned Shares which have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Shares as to which
said Option shall be exercised;

 

  9.3.5 delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the exercise price;

 

  9.3.6 any combination of the foregoing methods of payment; or

 

  9.3.7 such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.

 

10. AUTOMATIC STOCK OPTION GRANTS TO OUTSIDE DIRECTORS.

 

  10.1 Procedure for Grants. All grants of Options to Outside Directors under
this section 10 shall be automatic and non-discretionary and shall be made
strictly in accordance with the following provisions:

 

  10.1.1 No person shall have any discretion to select which Outside Directors
shall be granted Options or to determine the number of Shares to be covered by
Options granted to Outside Directors.

 

4



--------------------------------------------------------------------------------

  10.1.2 Each Outside Director shall be automatically granted an Option to
purchase 80,000 Shares (the “First Option”) upon the date on which such person
first becomes a Director, whether through election by the stockholders of the
Company or appointment by the Board of Directors to fill a vacancy.

 

  10.1.3 At each of the Company’s annual stockholder meetings (A) each Outside
Director who was an Outside Director on the date of the prior year’s annual
stockholder meeting shall be automatically granted an Option to purchase 20,000
Shares, and (B) each Outside Director who was not an Outside Director on the
date of the prior year’s annual stockholder meeting shall receive an option
covering the number of Shares determined by multiplying 20,000 Shares by a
fraction, the numerator of which is the number of days since the Outside
Director received their First Option, and the denominator of which is 365,
rounded down to the nearest whole Share.

 

  10.1.4 Notwithstanding the provisions of subsections 10.1.2 and 10.1.3 hereof,
in the event that an automatic grant hereunder would cause the number of Shares
subject to outstanding Options plus the number of Shares previously purchased
upon exercise of Options to exceed the number of Shares available for issuance
under the Plan, then each such automatic grant shall be for that number of
Shares determined by dividing the total number of Shares remaining available for
grant by the number of Outside Directors on the automatic grant date. Any
further grants shall then be deferred until such time, if any, as additional
Shares become available for grant under the Plan.

 

  10.1.5 The terms of an Option granted hereunder on or after the date of the
2007 Company annual stockholder meeting shall be as follows:

 

  10.1.5.1 the term of the Option shall be eight (8) years.

 

  10.1.5.2 the Option shall be exercisable only while the Outside Director
remains a Director of the Company, except as set forth in
subsection 10.3 hereof.

 

  10.1.5.3 the exercise price per Share shall be 100% of the Fair Market Value
per Share on the date of grant of the Option.

 

 

10.1.5.4

the Option shall become exercisable as to 1/60th of the covered Shares each
month, so as to become 100% vested on the five year anniversary of the grant
date, subject to the Participant maintaining Continuous Status as a Director on
each vesting date.

 

  10.2 Consideration for Exercising Outside Director Stock Options. The
consideration to be paid for the Shares to be issued upon exercise of an
automatic Outside Director Option shall consist entirely of cash, check, other
Shares of previously owned Common Stock which have a fair market value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised, and, for Options granted on or after the
2004 Company annual stockholder meeting, to the extent permitted by Applicable
Laws, delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the exercise price, or any combination of such
methods of payment.

 

  10.3 Post-Directorship Exercisability.

 

  10.3.1 Termination of Status as a Director. If an Outside Director ceases to
serve as a Director, he may, but only within ninety (90) days, or, for Options
granted on or after the 2004 Company annual stockholder meeting, within one
year, after the date he or she ceases to be a Director of the Company, exercise
his or her Option to the extent that he or she was entitled to exercise it at
the date of such termination. To the extent that he or she was not entitled to
exercise an Option at the date of such termination, or if he or she does not
exercise such Option (which he was entitled to exercise) within the time
specified herein, the Option shall terminate.

 

  10.3.2

Disability of Director. Notwithstanding the provisions of
subsection 10.3.1 above, in the event a Director is unable to continue his or
her service as a Director with the Company as a result of his or her Disability,
he or she may, but only within six (6) months, or, for Options granted on or
after the 2004 Company annual stockholder meeting, within one year, from

 

5



--------------------------------------------------------------------------------

 

the date of termination, exercise his or her Option to the extent he or she was
entitled to exercise it at the date of such termination. To the extent that he
or she was not entitled to exercise the Option at the date of termination, or if
he or she does not exercise such Option (which he was entitled to exercise)
within the time specified herein, the Option shall terminate.

 

  10.3.3 Death of Director. In the event of the death of a Participant:

 

  10.3.3.1 during the term of the Option who is at the time of his death a
Director of the Company and who shall have been in Continuous Status as a
Director since the date of grant of the Option, the Option may be exercised, at
any time within six (6) months, or, for Options granted on or after the 2004
Company annual stockholder meeting, within one year, following the date of
death, by the Director’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent of the
right to exercise that would have accrued had the Participant continued living
and remained in Continuous Status a Director for twelve (12) months after the
date of death; or

 

  10.3.3.2 within thirty (30) days after the termination of Continuous Status as
a Director, the Option may be exercised, at any time within six (6) months, or,
for Options granted on or after the 2004 Company annual stockholder meeting,
within one year, following the date of death, by the Participant’s estate or by
a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent of the right to exercise that had accrued at
the date of termination.

 

11. EXERCISE OF OPTION OR SAR.

 

  11.1 Procedure for Exercise; Rights as a Stockholder. Any Option or SAR
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Option or SAR Agreement. An Option or SAR may not be exercised for
a fraction of a Share.

An Option or SAR shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option, and (ii) for Options
only, full payment for the Shares with respect to which the Option is exercised.
Full payment for Options may consist of any consideration and method of payment
authorized by the Administrator and permitted by the Option Agreement and the
Plan. Shares issued upon exercise of an Option or SAR shall be issued in the
name of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the stock certificate evidencing such
Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option or
SAR. The Company shall issue (or cause to be issued) such stock certificate
promptly after the Option or SAR is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in section 16 of the Plan.

Exercising an Option or SAR in any manner shall decrease the number of Shares
thereafter available for sale under the Option or SAR by the number of Shares as
to which the Option or SAR is exercised.

 

  11.2 Termination of Service. Upon termination of a Participant’s Continuous
Status as an Employee, Consultant or Director, other than upon the Participant’s
death or Disability, the Participant may exercise the Option or SAR, but only
within such period of time as is specified in the Notice of Grant, Option or SAR
Agreement, and, unless otherwise determined by the Administrator, only to the
extent that the Participant was entitled to exercise it at the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Notice of Grant or Option Agreement). In the absence
of a specified time in the Notice of Grant, Option or SAR Agreement, the Option
or SAR shall remain exercisable for thirty days following the Participant’s
termination of Continuous Status as an Employee, Consultant or Director. If, at
the date of termination, the Participant is not entitled to exercise the entire
Option or SAR, the Shares covered by the unexercisable portion of the Option or
SAR shall revert to the Plan. If, after termination, the Participant does not
exercise the Option or SAR within the time specified by the Administrator, the
Option or SAR shall terminate, and the Shares covered by such Option or SAR
shall revert to the Plan.

 

6



--------------------------------------------------------------------------------

  11.3 Disability of Participant. In the event that a Participant’s Continuous
Status as an Employee, Consultant or Director terminates as a result of the
Participant’s Disability, the Participant may exercise his or her Option or SAR
at any time within six (6) months or such other period of time not exceeding
twelve (12) months, as is specified in the Notice of Grant, Option or SAR
Agreement, except in the case of automatic stock option grants to Outside
Directors, which shall be exercised as specified in section 10. Unless otherwise
determined by the Administrator, any such Options or SARs may only be exercised
to the extent that the Participant was entitled to exercise it at the date of
such termination (but in no event later than the expiration of the term of such
Option or SAR as set forth in the Notice of Grant, Option or SAR Agreement). If,
at the date of termination, the Participant is not entitled to exercise his or
her entire Option or SAR, the Shares covered by the unexercisable portion of the
Option or SAR shall revert to the Plan. If, after termination, the Participant
does not exercise his or her Option or SAR within the time specified herein, the
Option or SAR shall terminate, and the Shares covered by such Option or SAR
shall revert to the Plan.

 

  11.4 Death of Participant. In the event of the death of a Participant (other
than an Outside Director with respect to his or her automatic stock option
grant):

 

  11.4.1 during the term of the Option or SAR who is at the time of his or her
death an Employee, Consultant or Director of the Company and who shall have been
in Continuous Status as an Employee, Consultant or Director since the date of
grant of the Option or SAR, the Option or SAR may be exercised, at any time
within six (6) months following the date of death, by the Participant’s estate
or by a person who acquired the right to exercise the Option or SAR by bequest
or inheritance, but only to the extent of the right to exercise that would have
accrued had the Participant continued living and remained in Continuous Status
as an Employee, Consultant or Director for twelve (12) months after the date of
death; or

 

  11.4.2 within thirty (30) days after the termination of Continuous Status as
an Employee, Consultant or Director, the Option or SAR may be exercised, at any
time within six (6) months following the date of death, by the Participant’s
estate or by a person who acquired the right to exercise the Option or SAR by
bequest or inheritance, but only to the extent of the right to exercise that had
accrued at the date of termination.

 

12. STOCK APPRECIATION RIGHTS.

 

  12.1 The SAR shall entitle the Participant, by exercising the SAR, to receive
from the Company an amount equal to the excess of (x) the Fair Market Value of
the Common Stock covered by exercised portion of the SAR, as of the date of such
exercise, over (y) the Fair Market Value of the Common Stock covered by the
exercised portion of the SAR, as of the date on which the SAR was granted;
provided, however, that the Administrator may place limits on the amount that
may be paid upon exercise of a SAR; and

 

  12.2 SARs shall be exercisable, in whole or in part, at such times as the
Administrator shall specify in the Participant’s Award Agreement;

 

  12.3 Form of Payment. The Company’s obligation arising upon the exercise of a
SAR may be paid in Common Stock or in cash, or in any combination of Common
Stock and cash, as the Administrator, in its sole discretion, may determine, but
only as specified in the Notice of Grant or SAR Agreement. Shares issued upon
the exercise of a SAR shall be valued at their Fair Market Value as of the date
of exercise.

 

  12.4 Rule 16b-3. SARs granted hereunder shall contain such additional
restrictions as may be required to be contained in the Plan or Award Agreement
in order for the SAR to qualify for the maximum exemption provided by
Rule 16b-3.

 

7



--------------------------------------------------------------------------------

13. RESTRICTED STOCK/RESTRICTED STOCK UNITS.

 

  13.1 Grant of Restricted Stock/Restricted Stock Units. Subject to the terms
and conditions of the Plan, Restricted Stock or Restricted Stock Units may be
granted to Employees, Consultants and Outside Directors at any time and from
time to time as shall be determined by the Administrator, in its sole
discretion. The Administrator shall have complete discretion to determine
(i) the number of Shares subject to a Restricted Stock or Restricted Stock Unit
Award granted to any Participant (provided that during any Fiscal Year, no
Participant shall receive more than 800,000 Shares in the aggregate of
Restricted Stock or Restricted Stock Unit Awards) (ii) whether the form of the
award shall be Shares or rights to acquire Shares (i.e., Restricted Stock
Units), and (iii) the conditions that must be satisfied, which may include or
consist entirely of performance-based milestones, upon which is conditioned the
grant or vesting of Restricted Stock or Restricted Stock Units. For Restricted
Stock Units, each such unit shall be the equivalent of one Share of Common Stock
for purposes of determining the number of Shares subject to an Award. Until the
stock certificate evidencing such Shares is issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Restricted Stock or Restricted
Stock Unit, notwithstanding its vesting. The Company shall issue (or cause to be
issued) such stock certificate promptly after the Restricted Stock or Restricted
Stock Unit vests. No adjustment will be made for a dividend or other right for
which the record date is prior to the date the stock certificate is issued,
except as provided in section 16 of the Plan.

 

  13.2 Other Terms. The Administrator, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of
Restricted Stock and Restricted Stock Unit Awards granted under the Plan.
Restricted Stock and Restricted Stock Unit Awards shall be subject to the terms,
conditions, and restrictions determined by the Administrator at the time of
grant, which may include such performance-based milestones as are determined
appropriate by the Administrator, which may be Performance Goals, or for
Restricted Stock or Restricted Stock Unit Awards not intended to qualify as
“performance-based compensation” under Code Section 162(m), may be other
performance-based milestones. The Administrator may require the recipient to
sign a Restricted Stock or Restricted Stock Unit Agreement as a condition of the
Award. Any certificates representing the shares of Stock awarded shall bear such
legends as shall be determined by the Administrator.

 

  13.3 Restricted Stock or Restricted Stock Unit Award Agreement. Each
Restricted Stock or Restricted Stock Unit grant shall be evidenced by an Award
agreement that shall specify the purchase price (if any) and such other terms
and conditions as the Administrator, in its sole discretion, shall determine;
provided; however, that if the Restricted Stock or Restricted Stock Unit Award
has a purchase price, such purchase price must be paid no later than the earlier
of (i) eight (8) years following the date of grant, or (ii) the vesting date.

 

  13.4 Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Restricted Stock or Restricted Stock Units as “performance-based
compensation” under Section 162(m) of the Code, the Administrator, in its
discretion, may set restrictions based upon the achievement of Performance
Goals. The Performance Goals shall be set by the Administrator on or before the
latest date permissible to enable the Restricted Stock or Restricted Stock Units
to qualify as “performance-based compensation” under Section 162(m) of the Code.
In granting Restricted Stock or Restricted Stock Units which is intended to
qualify under Section 162(m) of the Code, the Administrator shall follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Restricted Stock under Section 162(m) of the Code
(e.g., in determining the Performance Goals).

 

14. LEAVES OF ABSENCE. Unless the Administrator provides otherwise, and subject
to Applicable Laws, vesting of Awards granted hereunder shall cease during any
unpaid leave of absence. Moreover, unless the Administrator provides otherwise,
any Employee who transfers his or her employment to a Subsidiary and receives an
equity incentive covering such Subsidiary’s equity securities in connection with
such transfer, shall cease vesting in Awards granted under this Plan until such
time, if any, as such Employee transfers from the employ of such Subsidiary or
another Subsidiary directly back to the employ of the Company.

 

15. NON-TRANSFERABILITY OF AWARDS. Unless determined otherwise by the
administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the administrator deems appropriate; provided, however, that in no event may an
award be transferred in exchange for consideration.

 

8



--------------------------------------------------------------------------------

16. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION OR SIMILAR TRANSACTION,
DISSOLUTION, MERGER, ASSET SALE OR CHANGE OF CONTROL.

 

  16.1 Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award or forfeiture or repurchase of unvested Restricted Stock or
Restricted Stock Units, the price per share, if any, of Common Stock covered by
each such outstanding Award, the number of Shares issuable pursuant to the
automatic grant provisions of section 10, the limit on the number of Shares
subject to an Option or SAR that may be granted to an Employee in any fiscal
year under subsection 6.3.1, as well as the limit of the number of Shares that
may be issued as Restricted Stock or Restricted Stock Unit Awards under
subsection 13.1, shall be proportionately adjusted for any increase or decrease
in the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Option or Restricted Stock award.

 

  16.2 Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, with respect to discretionary Awards granted under
the Plan (but not with respect to Awards granted to Outside Directors) the Board
may, in the exercise of its sole discretion in such instances, declare that any
such Award shall terminate as of a date fixed by the Board and give each
Participant the right to exercise his or her Option or SAR as to all or any part
of the Optioned Stock, including Shares as to which the Option would not
otherwise be exercisable or accelerate the vesting of a Participant’s Restricted
Stock or Restricted Stock Unit Award.

 

  16.3 Merger or Asset Sale. In the event of a merger of the Company with or
into another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Award shall be assumed or an equivalent Award shall be
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. With respect to a discretionary Award granted under the
Plan (but not with respect to Options granted to Outside Directors under section
10), the Administrator may, in the exercise of its sole discretion and in lieu
of such assumption or substitution, provide for the Participant to have the
right to exercise such Option or SAR as to all of the Optioned Stock, including
as to Shares which would not otherwise be exercisable or provide for the
accelerated vesting of Restricted Stock or Restricted Stock Units. With respect
to Options granted to Outside Directors under section 10, in the event that the
successor corporation does not agree to assume such Options or to substitute
equivalent options, each such outstanding Option shall become fully vested and
exercisable, including as to Shares as to which it would not otherwise be
exercisable, unless the Board, in its discretion, determines otherwise.

If the Administrator makes a discretionary Option or SAR fully exercisable in
lieu of assumption or substitution in the event of a merger or sale of assets,
the Administrator shall notify the Participant that the Option or SAR shall be
fully exercisable for a period of thirty (30) days from the date of such notice,
and the Option or SAR will terminate upon the expiration of such period.

For the purposes of this subsection, the Award shall be considered assumed if,
following the merger or sale of assets, the Award confers the right to purchase
(or, in the case of Restricted Stock or Restricted Stock Units without a
purchase price, receive), for each Share subject to the Award immediately prior
to the merger or sale of assets, the consideration (whether stock, cash, or
other securities or property) received in the merger or sale of assets by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets was not solely common stock of the

 

9



--------------------------------------------------------------------------------

successor corporation or its Parent, the Administrator may, with the consent of
the successor corporation, provide for the consideration to be received upon the
exercise of the Option or SAR or vesting of the Restricted Stock or Restricted
Stock Unit Award, for each Share subject to the Award, to be solely common stock
of the successor corporation or its Parent equal in fair market value to the per
share consideration received by holders of Common Stock in the merger or sale of
assets.

 

17. AWARD GRANT DATE. The date of grant of an Award shall be, for all purposes,
the date on which the Administrator makes the determination granting such Option
or Restricted Stock award, or such other later date as is determined by the
Administrator. Notice of the determination shall be provided to each participant
within a reasonable time after the date of such grant.

 

18. AMENDMENT AND TERMINATION OF THE PLAN.

 

  18.1 Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.

 

  18.2 Stockholder Approval. The Company shall obtain stockholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws. Shares may not be added to the Plan (other than pursuant to
sections 3 or 16.1 hereof) without obtaining stockholder approval.

 

  18.3 Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.

 

19. CONDITIONS UPON ISSUANCE OF SHARES.

 

  19.1 Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Option or SAR or vesting of a Restricted Stock or Restricted Stock Unit Award
unless the exercise of such Option or SAR or vesting of such Restricted Stock or
Restricted Stock Unit Award and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

 

  19.2 Investment Representations. As a condition to the exercise of an Option
or SAR or purchase of Restricted Stock or Restricted Stock Unit, the Company may
require the person exercising such Option or SAR or purchasing such Restricted
Stock or Restricted Stock Unit to represent and warrant at the time of any such
exercise or purchase that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.

 

20. LIABILITY OF COMPANY.

 

  20.1 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

  20.2 Awards Exceeding Allotted Shares. If the Shares covered by an Award
exceed, as of the date of grant, the number of Shares which may be issued under
the Plan without additional stockholder approval, such Award shall be void with
respect to such excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of Shares subject to the Plan is timely
obtained in accordance with subsection 18.2 of the Plan.

 

21. RESERVATION OF SHARES. The company, during the term of this plan, will at
all times reserve and keep available such number of shares as shall be
sufficient to satisfy the requirements of the Plan.

 

22. NO REPRICING. The administrator may not permit the repricing, including by
way of exchange, of any Award, without receiving prior stockholder approval.

 

23. DEFINITIONS. As used herein, the following definitions shall apply:

 

  23.1 “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with section 4 of the Plan.

 

  23.2 “Annual Revenue” means the Company’s or a business unit’s net sales for
the Fiscal Year, determined in accordance with generally accepted accounting
principles; provided, however, that prior to the Fiscal Year, the Administrator
shall determine whether any significant item(s) shall be excluded or included
from the calculation of Annual Revenue with respect to one or more Participants.

 

10



--------------------------------------------------------------------------------

  23.3 “Applicable Laws” means the legal requirements relating to the
administration of stock option plans under federal and state corporate and
securities laws, the Code and any stock exchange on which the Common Stock is
listed or quoted.

 

  23.4 “Award” means an award hereunder of an Option, Stock Appreciation Right,
Restricted Stock or Restricted Stock Unit.

 

  23.5 “Board” means the Board of Directors of the Company.

 

  23.6 “Cash Position” means the Company’s level of cash and cash equivalents.

 

  23.7 “Code” means the Internal Revenue Code of 1986, as amended.

 

  23.8 “Committee” means a committee appointed by the Board or its Compensation
Committee in accordance with section 4 of the Plan.

 

  23.9 “Common Stock” means the Common Stock of the Company.

 

  23.10 “Company” means Cypress Semiconductor Corporation, a Delaware
corporation.

 

  23.11 “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services and who is compensated for
such services; provided, however, that the term “Consultant” shall not include
Outside Directors, unless such Outside Directors are compensated for services to
the Company other than through payment of director’s fees.

 

  23.12 “Continuous Status as a Director” means that the Director relationship
is not interrupted or terminated.

 

  23.13 “Continuous Status as an Employee, Consultant or Director” means that
the employment, consulting or Director relationship with the Company or any
Parent or Subsidiary is not interrupted or terminated. Continuous Status as an
Employee, Consultant or Director shall not be considered interrupted in the case
of: (i) any leave of absence approved by the Company, including sick leave,
military leave, or any other personal leave; provided, however, that for
purposes of Incentive Stock Options, no such leave may exceed ninety (90) days,
unless reemployment upon the expiration of such leave is guaranteed by contract
(including certain Company policies) or statute; provided, further, that on the
ninety-first (91st) day of any such leave (where reemployment is not guaranteed
by contract or statute) the Participant’s Incentive Stock Option shall cease to
be treated as an Incentive Stock Option and will be treated for tax purposes as
a Nonstatutory Stock Option; or (ii) transfers between locations of the Company
or between the Company, its Parent, its Subsidiaries or its successor.

 

  23.14 “Director” means a member of the Board.

 

  23.15 “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

  23.16 “Earnings Per Share” means as to any Fiscal Year, the Company’s or a
business unit’s Net Income, divided by a weighted average number of common
shares outstanding and dilutive common equivalent shares deemed outstanding,
determined in accordance with generally accepted accounting principles.

 

  23.17 “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

 

  23.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  23.19 “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

  23.19.1 If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the Fair Market Value of a Share of Common Stock shall be the closing
sale price for such stock (or the mean of the closing bid and asked prices, if
no sales were reported), as quoted on such exchange (or the exchange with the
greatest volume of trading in Common Stock) or system on the date of such
determination (or, in the event such date is not a trading day, the trading day
immediately prior to the date of such determination), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

 

11



--------------------------------------------------------------------------------

  23.19.2 If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean of the closing bid and asked prices for such
stock on the date of such determination (or, in the event such date is not a
trading day, the trading day immediately prior to the date of such
determination), as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or

 

  23.19.3 In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

 

  23.20 “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

  23.21 “Individual Objectives” means as to a Participant, the objective and
measurable goals set by a “management by objectives” process and approved by the
Administrator (in its discretion).

 

  23.22 “Net Income” means as to any Fiscal Year, the income after taxes of the
Company for the Fiscal Year determined in accordance with generally accepted
accounting principles, provided that prior to the Fiscal Year, the Administrator
shall determine whether any significant item(s) shall be included or excluded
from the calculation of Net Income with respect to one or more Participants.

 

  23.23 “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.

 

  23.24 “Notice of Grant” means a written notice evidencing certain terms and
conditions of an individual Option grant. The Notice of Grant is part of the
Option Agreement.

 

  23.25 “Operating Cash Flow” means the Company’s or a business unit’s sum of
Net Income plus depreciation and amortization less capital expenditures plus
changes in working capital comprised of accounts receivable, inventories, other
current assets, trade accounts payable, accrued expenses, product warranty,
advance payments from customers and long-term accrued expenses, determined in
accordance with generally acceptable accounting principles.

 

  23.26 “Operating Income” means the Company’s or a business unit’s income from
operations but excluding any unusual items, determined in accordance with
generally accepted accounting principles.

 

  23.27 “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

  23.28 “Option” means a stock option granted pursuant to the Plan or the
Terminated Plans.

 

  23.29 “Option Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Option grant.
The Option Agreement is subject to the terms and conditions of the Plan.

 

  23.30 “Optioned Stock” means the Common Stock subject to an Option or SAR.

 

  23.31 “Outside Director” means a Director who is not an Employee or
Consultant.

 

  23.32 “Parent” means a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

  23.33 “Participant” means an Employee, Consultant or Outside Director who
holds an outstanding Option or Restricted Stock award.

 

  23.34 “Performance Goals” means the goal(s) (or combined goal(s)) determined
by the Administrator (in its discretion) to be applicable to a Participant with
respect to a Restricted Stock award. As determined by the Administrator, the
Performance Goals applicable to a Restricted Stock award may provide for a
targeted level or levels of achievement using one or more of the following
measures: (a) Annual Revenue, (b) Cash Position, (c) Earnings Per Share,
(d) Individual Objectives, (e) Net Income, (f) Operating Cash Flow,
(g) Operating Income, (h) Return on Assets, (i) Return on Equity, (j) Return on
Sales, and (k) Total Shareholder Return. The Performance Goals may differ from
Participant to Participant and from award to award and other goals may be added
or changed at the discretion of the Administrator.

 

  23.35 “Plan” means this 1994 Stock Option Plan, as amended.

 

  23.36 “Restricted Stock” means shares of Common Stock granted pursuant to
section 12 of the Plan.

 

12



--------------------------------------------------------------------------------

  23.37 “Restricted Stock Unit” means a right to acquire shares of Common Stock
granted pursuant to section 12 of the Plan.

 

  23.38 “Return on Assets” means the percentage equal to the Company’s or a
business unit’s Operating Income before incentive compensation, divided by
average net Company or business unit, as applicable, assets, determined in
accordance with generally accepted accounting principles.

 

  23.39 “Return on Equity” means the percentage equal to the Company’s Net
Income divided by average stockholder’s equity, determined in accordance with
generally accepted accounting principles.

 

  23.40 “Return on Sales” means the percentage equal to the Company’s or a
business unit’s Operating Income before incentive compensation, divided by the
Company’s or the business unit’s, as applicable, revenue, determined in
accordance with generally accepted accounting principles.

 

  23.41 “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

“Stock Appreciation Right” or “SAR” means a Stock Appreciation Right granted
pursuant to section 12 of the Plan.

 

  23.42 “Share” means a share of the Common Stock, as adjusted in accordance
with section 16 of the Plan.

 

  23.43 “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

  23.44 “Total Shareholder Return” means the total return (change in share price
plus reinvestment of any dividends) of a Share.

 

13